            Case 1:20-cv-10662-GAO Document 11 Filed 08/21/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


FOR LIFE PRODUCTS, LLC,
                                                                 Case No. 1:20-cv-10662-GAO
                Plaintiff,
                                                              DEFENDANT’S RULE 7.1
       v.                                                    CORPORATE DISCLOSURE
                                                                  STATEMENT
ICP CONSTRUCTION, INC.,

                Defendant.



       Defendant ICP Construction, Inc. makes the following disclosures pursuant to Federal

Rule of Civil Procedure 7.1:

1.     Does ICP Construction, Inc. have a parent corporation?

       ☒ Yes            ☐ No

       If yes, the parent corporation is: CPC Holdco, Inc.

2.     Is 10% or more of the stock of ICP Construction, Inc. owned by a publicly held

corporation?

       ☐ Yes            ☒ No

       If yes, identify all such owners:


                                              Respectfully submitted,

Dated: August 21, 2020                        /s/ Eric P. Carnevale
                                              Eric P. Carnevale (BBO No. 677,210)
                                              LANDO & ANASTASI, LLP
                                              Riverfront Office Park
                                              One Main Street – 11th Floor
                                              Cambridge, MA 02142
                                              Telephone: (617) 395-7000
                                              Facsimile: (617) 395-7070
                                              E-mail: ecarnevale@lalaw.com
Case 1:20-cv-10662-GAO Document 11 Filed 08/21/20 Page 2 of 3




                             Of Counsel:

                             Laura L. Myers (MN #0387116)*
                             FREDRIKSON & BYRON, P.A.
                             200 South 6th Street, Suite 4000
                             Minneapolis, MN 55402-1425
                             Telephone: (612) 492-7000
                             Facsimile: (612) 492-7077
                             E-mail: lmyers@fredlaw.com

                             *Motion for leave to appear
                             pro hac vice forthcoming

                             Attorneys for Defendant




                              2
            Case 1:20-cv-10662-GAO Document 11 Filed 08/21/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I certify that on August 21, 2020, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which automatically sends e-mail notification of such filing to

registered participants. Any other counsel of record will receive the foregoing via e-mail in PDF

format.


                                                  /s/ Eric P. Carnevale
                                                  Eric P. Carnevale

70704014




                                                    3
